DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
The amendment of 10/06/2021 has been entered. Claims 8, 10-11, 19, and 21-32 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
The information disclosure statement filed in this application on 12/07/2021 has been received and considered.

Withdrawn Objections/Rejections
	The rejections of the claims under 35 U.S.C. 102(b) and 35 U.S.C. 103(a) over Movassat as set forth in the previous Office action are withdrawn in light of the amendment of 10/06/2021, which removed “endocrine abnormalities” as one of the conditions exhibited by a patient in need of FGF7 administration in the instant claims. Applicant’s argument that Movassat no longer anticipates the claims in light of the amendment as set forth in the remarks of 10/06/2021 has been found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10-11, 19, 21-26, and 32 are newly rejected as necessitated by amendment under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Movassat et al., J. Endocrinol. 195: 333-340 (2007), in view of Marchetti et al., “Chapter 22: Pancreatic β-Cells in Human Type 2 Diabetes”, Diabetes: An Old Disease, a New Insight, Landes Bioscience, 2013.

Movassat teaches the administration of keratinocyte growth factor to rats with streptozocin-induced diabetes (see entire document, including page 333, abstract; cf. 

However, Movassat does not teach that KGF is administered in a dose to provide the plasma concentrations of KGF in the rats following administration as recited in instant claims 25 and 26. Movassat also does not teach the administration of KGF to a patient with type II diabetes as recited in instant claims 8, 11, 24, and 32.

Marchetti teaches that the amount of β-cells, including β-cell mass, is commonly reduced in type II diabetes (see entire document, including page 290, paragraphs 1-2 and Table 1; cf. claims 8, 11, 24, and 32). The loss of β-cells in type II diabetes seems to be mainly due to increased apoptosis (page 291, paragraph 3).


While Movassat does not teach that the dose of KGF administered to the rats provides particular plasma concentrations as recited in instant claims 25 and 26, the amount of KGF administered to the rats would be a matter of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal doses of KGF to administer to the rats because the amount of a drug administered to a subject is an art-recognized, result-effective variable known to affect the patient’s response to the drug, which would have been optimized in the pharmaceutical art to provide the desired therapeutic effect, such as the duct cell proliferation observed by Movassat.


Claims 8, 10-11, 21-23, 25-26, and 30 are newly rejected as necessitated by amendment under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent application 2008/0253996 filed by Boschert et al., published 10/16/2008.

Boschert teaches the administration of SDF-1 for the treatment of neurological diseases (see entire document, including page 6, paragraph 0086). The neurological disease can be any neurological disease, including Alzheimer disease (page 7, paragraphs 0105 and 0114; cf. claims 8, 10-11, 21-23, and 30; the Examiner notes that the instant specification indicates that SDF-1 has the abilities recited in instant claims 21-23 [see, for example, paragraphs 0058-0060 of the instant specification as filed]; the Examiner further notes that treating a neurological disease can be interpreted as “modulating a metabolic response”). The SDF-1 can be any SDF-1, including SDF-1α and SDF-1γ (page 6, paragraph 0094-0095). SDF-1 can be administered in an amount of 0.0001-1 mg/kg of body weight, and the dosage can vary depending on a variety of factors (page 13, paragraphs 0199-0200; cf. claims 25-26).

However, Boschert does not explicitly teach the administration of SDF-1 to a subject with Alzheimer disease or administration at the amounts recited in claims 25-26.


While Boschert does not teach that the dose of SDF-1 administered to the subject provides particular plasma concentrations as recited in instant claims 25 and 26, the amount of SDF-1 administered to the subject would be a matter of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal doses of SDF-1 to administer to the subjects because the amount of a drug administered to a subject is an art-recognized, result-effective variable known to affect the patient’s response to the drug, which would have been optimized in the pharmaceutical art to provide the desired therapeutic effect. In addition, Boschert teaches that the dose will be varied based on a variety of factors, as discussed above.


Claims 8, 10-11, 21-26, and 31 are newly rejected as necessitated by amendment under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jin et al., Cardiovascular Res. 100: 481-491 (2013).

Jin teaches that the administration of SDF-1 and VEGF restored angiogenesis under conditions reflecting hypercholesterolemia (see entire document, including page 482, left column, paragraph 2). The synergistic effects of VEGF and SDF-1 open new perspectives for angiogenic therapies relevant to conditions of chronic tissue hypoperfusion (page 489, right column, paragraph 2; cf. claims 8, 10-11, 21-24, and 31; the Examiner notes that hypercholesterolemia is a type of hyperlipidemia and that the restoration of angiogenesis can be interpreted as “modulating a metabolic response”; the Examiner further notes that the instant specification indicates that SDF-1 has the abilities recited in instant claims 21-23 [see, for example, paragraphs 0058-0060 of the instant specification as filed]). 

However, Jin does not explicitly teach the administration of SDF-1 to subjects with hypercholesterolemia or administration in the amounts recited in instant claims 25-26.


While Jin does not teach that the dose of SDF-1 administered to the subject provides particular plasma concentrations as recited in instant claims 25 and 26, the amount of SDF-1 administered to the subject would be a matter of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal doses of SDF-1 to administer to the subjects because the amount of a drug administered to a subject is an art-recognized, result-effective variable known to affect the patient’s response to the drug, which would have been optimized in the pharmaceutical art to provide the desired therapeutic effect.


The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Claims 27-29 are allowed. The closest prior art to claims 27-29 is found in the teachings of Boss as discussed in the final Office action mailed 01/17/2020. However, Boss does not teach contacting the BAT progenitor cells with FGF7 or SDF-1 prior to transplanting them into the subject. As such, claims 27-32 are free of the prior art.

Conclusion
Claims 8, 10-11, 19, 21-26, and 30-32 are rejected. Claims 27-29 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        12/30/2021